      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.81 Page 1 of 17



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 3:19-mj-24683-KSC
12                             Plaintiff,          ORDER:
13   v.
                                                   (1) DENYING DEFENDANT’S
14   RIGOBERTO CAMPOS-ATRISCO,                     MOTION TO DISMISS THE
                               Defendant.          COMPLAINT;
15
16                                                 (2) DENYING DEFENDANT’S
                                                   MOTION TO EMPANEL A JURY;
17
18                                                 (3) DENYING DEFENDANT’S
                                                   MOTION TO SUPPRESS
19
                                                   STATEMENTS; and
20
                                                   (4) DENYING WITHOUT PREJUDICE
21
                                                   DEFENDANT’S MOTION TO
22                                                 COMPEL DISCOVERY
23
                                                   [Doc. No. 28]
24
25         Before the Court are defendant Rigoberto Campos-Atrisco’s Motions to: (1) Dismiss
26   the Complaint; (2) Empanel a Jury; (3) Suppress Statements; and (4) Compel Discovery
27   (collectively, the “Motions” or “Mot.”). Doc. No. 28. The United States opposes these
28   Motions (the “Opposition” or “Opp”). Doc. No. 29. For the reasons set forth below, the

                                               1
                                                                             3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.82 Page 2 of 17



1    Court DENIES defendant’s Motions to Dismiss, to Empanel a Jury, and to Suppress
2    Statements, and DENIES WITHOUT PREJUDICE defendant’s Motion to Compel
3    Discovery.
4                                       I. BACKGROUND
5          Defendant is charged with violating 8 U.S.C. § 1325(a)(1), which provides, in
6    relevant part, that “[a]ny alien who (1) enters or attempts to enter the United States at any
7    time or place other than as designated by immigration officers” is guilty of a misdemeanor.
8    See Doc. No. 1. The United States alleges that on December 18, 2019, a United States
9    Customs and Border Protection (“Border Patrol”) agent encountered defendant attempting
10   to hide behind boulders in an area located approximately two miles north of the United
11   States/Mexico International Boundary and approximately 12 miles east of the Tecate,
12   California Port of Entry. Id. at 2. The United States further alleges that the Border Patrol
13   agent approached defendant, identified himself as a Border Patrol agent, and conducted an
14   immigration inspection. Id. Defendant told the agent he is a citizen of Mexico and did not
15   have documentation permitting him to enter or remain in the United States, and was placed
16   under arrest. Id. Defendant appeared in Court on December 19, 2019 and was arraigned
17   on a Complaint charging him with a single misdemeanor count of improper attempted entry
18   by an alien in violation of 8 U.S.C. § 1325(a)(1). Doc. No. 4. Defendant was released on
19   bond on January 7, 2020. Doc. Nos. 12, 14. On July 7, 2020, defendant filed the instant
20   Motions. On July 15, 2020, the United States filed its Opposition.
21             II. DEFENDANT’S MOTION TO DISMISS THE COMPLAINT
22         Defendant proffers five reasons to dismiss the Complaint: (A) Congress violated the
23   non-delegation doctrine when it enacted § 1325(a)(1); (B) § 1325(a)(1) is impermissibly
24   vague in violation of the Due Process Clause; (C) defendant’s prosecution under
25   § 1325(a)(1) deprives him of his rights to equal protection and due process; (D) Section
26   1325(a)(1) violates the Due Process Clause; and (E) the Complaint fails to allege the
27   necessary elements of a § 1325(a)(1) claim. See Mot. at 2-5. The Court finds that none of
28   defendant’s arguments provides a basis for dismissal.

                                                   2
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.83 Page 3 of 17



1    A. Section 1325(a)(1) Does Not Violate the Non-Delegation Doctrine
2          First, defendant contends that § 1325(a)(1) violates the non-delegation doctrine
3    because it permits certain executive branch officials the discretion to determine what
4    constitutes a crime under § 1325(a)(1), by supposedly allowing immigration officers,
5    including Border Patrol agents, the ability to designate places for entry for purposes of
6    immigration law. Mot. at 2. Defendant claims this delegation is improper because
7    Congress failed to provide “an intelligible principle” to guide and constrain that exercise
8    of discretion. Id. (internal quotation marks and citations omitted). As the United States
9    correctly points out, this Court “has already analyzed this claim and rejected it.” Opp. at
10   3 (citing United States v. Velazquez-Hernandez, No. 19-cr-03066-KSC, 2020 WL 475272
11   (S.D. Cal. Jan. 28, 2020)).
12         Article 1, section 1 of the United States Constitution provides that “[a]ll legislative
13   powers herein granted shall be vested in a Congress of the United States.” “Accompanying
14   that assignment of power to Congress is a bar on its further delegation.” Gundy v. United
15   States, 139 S. Ct. 2116, 2123 (2019). “Congress … may not delegate ‘powers which are
16   strictly and exclusively legislative.’” Id. (quoting Wayman v. Southard, 23 U.S. 1 (10
17   Wheat.), 42-43 (1825)). “But the Constitution does not ‘deny[ ] to the Congress the
18   necessary resources of flexibility and practicality [that enable it] to perform its
19   function[s].’” Id. (quoting Yakus v. United States, 321 U.S. 414, 425 (1944)). Congress
20   may, however, “obtain the assistance of its coordinate Branches” and “may confer
21   substantial discretion on executive agencies to implement and enforce the laws.” Id.
22   (citing Mistretta v. United States, 488 U.S. 361, 372 (1989)).
23         The standards to show a permissible delegation “are not demanding.” Id. at 2129.
24   Moreover, as the Supreme Court explained in Gundy, a finding that a Congressional
25   delegation is “excessive” is exceedingly rare. Id. Indeed, the Supreme Court has “[o]nly
26   twice in this country’s history (and that in a single year)” found a delegation excessive and
27   “in each case only because ‘Congress had failed to articulate any policy or standard’ to
28   confine discretion.” Id. (citations omitted).

                                                     3
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.84 Page 4 of 17



1          The Court finds that the Supreme Court’s analysis in Gundy undermines defendant’s
2    argument that Congress has improperly delegated the authority to criminalize entry by
3    allowing “any immigration officer, including a Border Patrol agent.” See Mot. at 2. At
4    issue in Gundy was Congress’ delegation of authority to the Attorney General to determine
5    when to require sex offenders who were convicted before the enactment of the Sex
6    Offender Registration and Notification Act to register. Gundy, 139 S. Ct. at 2121.
7    Congress had determined that the registration requirements applied to certain offenders,
8    but left the practical problems associated with implementation and the timing of offender
9    registration to the Attorney General. See id. at 2129-30. The Supreme Court upheld the
10   delegation, finding it “easily passe[d] constitutional muster.” Id. at 2121.
11         Similarly here, Congress determined that there should be a proper location and
12   procedure for an alien to seek admission to the United States. See 8 U.S.C. § 1225(a)(3)
13   (requiring all applicants for admission to be inspected by immigration officers).
14   Specifically, Congress requires that aliens seeking lawful entrance to the United States do
15   so at a port of entry. See United States v. Corrales-Vasquez, 931 F.3d 944, 946 (9th Cir.
16   2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir. 2017). The details of where
17   and when the ports of entry would be located was left to the executive agency responsible
18   for staffing the facilities. See Velazquez-Hernandez, 2020 WL 475272, at *2. Yet, contrary
19   to defendant’s contention that “any immigration official” can designate a port of entry, only
20   the Secretary of Homeland Security may designate (or de-designate) ports of entry, subject
21   to the Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry necessarily
22   include facilities, staffed by immigration officials that are set up to accept applications for
23   admission. Aldana, 878 F.3d at 882. Congress also established penalties for failing to
24   follow those procedures, including § 1325(a)(1). See 8 U.S.C. §§ 1321-1330. Further,
25   Congress properly delegated the authority to implement § 1325(a)(1) to the Executive
26   Branch, the agency that would be responsible for staffing and operating the designated
27   ports of entry.
28   //

                                                    4
                                                                                    3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.85 Page 5 of 17



1          The Court does not find that this delegation falls outside of constitutional bounds.
2    Defendant’s contrary interpretation of § 1325(a)(1) is in direct conflict with Congress’s
3    clear statutory scheme. The Court therefore concludes that § 1325(a)(1) does not violate
4    the non-delegation doctrine, and defendant’s Motion to Dismiss on this basis is DENIED.
5    B. Section 1325(a)(1) Is Not Impermissibly Vague
6          Defendant next argues that the Court “must dismiss this case because § 1325(a)(1)
7    is impermissibly vague, in violation of the Due Process Clause. Mot. at 2-3. Defendant
8    correctly recognizes that a statute can be unconstitutionally vague if: (1) “it fails to provide
9    people of ordinary intelligence a reasonable opportunity to understand what conduct it
10   prohibits” or (2) “it authorizes or even encourages arbitrary and discriminatory
11   enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000). Without analysis, defendant
12   claims that § 1325(a)(1) “flunks” both tests. Mot. at 2.
13         The Court disagrees. As to the first test, it is clear what § 1325(a)(1) prohibits:
14   § 1325(a)(1) makes it a “crime to enter the United States without submitting to examination
15   or inspection” and “covers conduct occurring at any time or place other than ‘a designated
16   port of entry when it is open for inspection.’” Corrales-Vasquez, 931 F.3d at 953. A
17   person of ordinary intelligence should be able to determine what conduct the statute
18   prohibits. Defendant does not seriously argue otherwise.
19         As to the second test, defendant acknowledges his argument that §1325(a)(1)
20   authorizes arbitrary enforcement is premised on the same incorrect interpretation of the
21   statute that the Court has just rejected. See Mot. at 2. As explained above, §1325(a)(1)
22   does not “allow[] an immigration officer to decide what places and times to designate for
23   entry. . . for any reason or no reason at all.” Id. at 2-3. Rather, formal procedures are in
24   place to designate ports of entry and Congress determined that a port of entry is the only
25   place an alien may lawfully seek admission. Defendant’s interpretation is not supported
26   by § 1325’s text or by precedent. Accordingly, the Court finds that §1325(a)(1) is not
27   impermissibly vague, and defendant’s Motion to Dismiss on this basis is DENIED.
28   //

                                                    5
                                                                                     3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.86 Page 6 of 17



1    C. Defendant’s Prosecution Does Not Violate Equal Protection or Due Process
2          As a third basis for dismissal, defendant asserts that his prosecution violates his
3    constitutional rights to equal protection and due process. Mot. at 3. The Court disagrees.
4                 1. Equal Protection
5          The Court first addresses defendant’s equal protection claim. Defendant observes
6    that whereas other misdemeanor offenders are prosecuted through the Central Violations
7    Bureau (“CVB”) Court, where they are “generally cited and released,” defendants charged
8    with a misdemeanor offense under § 1325(a)(1) “always serve some jail time—even
9    though [such] defendants have a lower failure-to-appear rate than CVB defendants.” Mot.
10   at 3. According to defendant, this amounts to unconstitutional “disparate treatment” based
11   on “alienage, national origin and race.” Id.
12         Section 1325(a)(1) “prohibits ‘[a]ny alien’ from ‘enter[ing] or attempt[ing] to enter
13   the United States at any time or place other than as designated by immigration officers.’”
14   United States v. Gonzalez-Pena, 455 F. Supp. 3d 1021, 1027 (S.D. Cal. 2020).
15   Accordingly, § 1325(a)(1) does not create a suspect classification, but rather, creates a
16   classification based upon specific criminal action: “‘enter[ing] or attempt[ing] to enter the
17   United States at any time or place other than as designated by immigration officers.’”
18   Velazquez-Hernandez, 2020 WL 475272, at *8 (citing United States v. Mendoza-Hinojosa,
19   No. 00-50327, 2000 U.S. App. LEXIS 8068, at *7 (9th Cir. Apr. 20, 2000)); see also Plyler
20   v. Doe, 457 U.S. 202, 223 (“Undocumented aliens cannot be treated as a suspect class
21   because their presence in this country in violation of federal law is not a ‘constitutional
22   irrelevancy.’”) (citation omitted). Simply put, the prosecution of § 1325 matters in District
23   Court is “charge based, not nationality based.” Unites States v. Chavez-Diaz, No. 18-mj-
24   20098-AJB, 2018 WL 9543024, at *3 (S.D. Cal. Oct. 30, 2018), rev’d on other grounds,
25   949 F.3d 1202 (9th Cir. 2020).
26         Moreover, non-suspect classifications are “‘presumed constitutional’” unless the
27   party challenging the statute “‘negate[s] every conceivable basis which might support it.’”
28   Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053, 1060 (9th Cir. 2018) (quoting

                                                    6
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.87 Page 7 of 17



1    Armour v. City of Indianapolis, 566 U.S. 673, 681 (2012)). Defendant has failed to carry
2    this burden. His assertion of disparate treatment is based solely on the mistaken assumption
3    that “misdemeanors are misdemeanors.” Chavez-Diaz, 2018 WL 9543024, at *3. As this
4    Court and others in this District have made clear, that “is not the point.” Id.; see also
5    Velazquez-Hernandez, 2020 WL 475272, at *9. “The jurisdictional underpinnings of the
6    basis for the charges, the manner of ‘arrest’ and prosecutorial discretion are all factors” in
7    determining where prosecution is appropriate. Id. In this District, “[c]ases prosecuted in
8    the CVB Court are predicated on a violation of law on federal property.” United States v.
9    Mouret-Romero, No. 18MJ228929-WQH, 2019 WL 1166951, at *2 (S.D. Cal. Mar. 13,
10   2019). There are no facts in the record to suggest that defendant’s offense occurred on
11   federal property, and thus his prosecution for violating § 1325(a)(1) “do[es] not have this
12   same jurisdictional underpinning.” Id.
13         The Court likewise rejects defendant’s alternative thesis that the Government’s
14   decision to prosecute § 1325 defendants “in ‘regular’ court” rather than in the CVB court
15   demonstrates that the statute is enforced and prosecuted for a discriminatory reason or to
16   discriminatory effect. Mot. at 3. To state an equal protection claim based on the selective
17   enforcement of a law, defendant must make a showing that “‘the law is applied in a
18   discriminatory manner or imposes different burdens on different classes of people.’” Lazy
19   Y Ranch LTD v. Behrens, 546 F.3d 580, 589 (9th Cir. 2008) (quoting Freeman v. City of
20   Santa Ana, 68 F.3d 1180, 1187 (9th Cir. 1995)). A claim for selective prosecution requires
21   a defendant to show that “others similarly situated have not been prosecuted and that the
22   allegedly discriminatory prosecution of the defendant was based on an impermissible
23   motive.” United States v. Culliton, 328 F.3d 1074, 1081 (9th Cir. 2003) (citations omitted).
24   The evidence in support of such a claim must be “viewed in the light most favorable to the
25   government.” Id.
26         Defendant has not made the requisite showing for either claim. See United States v.
27   Chavez-Diaz, 2018 WL 9543024, at *4 (rejecting identical argument and finding that “[t]he
28   ‘processing’ of defendant’s case by charge is not discriminatory, and defendant has not

                                                   7
                                                                                   3:19-mj-24683-KSC
         Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.88 Page 8 of 17



1    proven otherwise”). Defendant’s conclusory allegations are unsubstantiated, and there is
2    nothing in the record that supports his assertion that he was treated differently based upon
3    any impermissible motive. Indeed, as many courts in this District have noted, prosecuting
4    § 1325(a)(1) offenses in the District Court “conserves judicial resources” and makes
5    “organizational sense.” See United States v. Reyes-Pinzon, No. 19-mj-24308-RNB-H,
6    2020 WL 2542640, at *3 (S.D. Cal. May 19, 2020) (collecting cases). Therefore, the Court
7    finds that defendant’s prosecution does not deprive him of his right to equal protection.
8            2. Due Process
9            The Court is also unpersuaded by defendant’s argument that the United States’
10   failure to prosecute him in CVB Court violates his “procedural and substantive due
11   process” rights. Mot. at 3. The Ninth Circuit has set forth a two-part test for a procedural
12   due process claim which requires defendant to plausibly demonstrate “(1) a deprivation of
13   a constitutionally protected liberty or property interest, and (2) a denial of adequate
14   procedural protections.” 1      Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018).
15   Defendant’s conclusory statement that his procedural due process rights have been violated
16   is woefully deficient. Defendant’s proceedings were conducted in accordance with the
17   Federal Rules of Criminal Procedure, and he does not contend that any aspect of his
18   criminal proceedings violated these rules.             As a result, defendant’s generalized
19   prosecutorial due process claim fails.
20           Defendant separately argues that his substantive due process rights have been
21   violated because it “shocks the conscience” for the United States to deprive § 1325(a)(1)
22   defendants of the “substantial benefits” of the CVB Court while extending those benefits
23   to “other defendants charged with petty offenses who have an even greater risk of flight.”
24   Mot.at 4.     Here again, however, defendant merely incants the phrase “shocks the
25
26
27   1
       The Ninth Circuit describes this test as “congruent with the three-part procedural due process test
     established by the Supreme Court” in Mathews v. Eldridge, 424 U.S. 319 (1976), cited by defendant.
28   Franceschi, 887 F.3d at 935; see also Mot. at 3-4 (citing Mathews).

                                                      8
                                                                                         3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.89 Page 9 of 17



1    conscience” without pointing to anything in the record that would support a finding that
2    the Government’s prosecution was “egregious” or “outrageous,” as is his burden to do.
3    Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998).
4          The “‘shock the conscience’” standard sets an extremely “high hurdle” to establish
5    a substantive due process violation. Ms. L. v. U.S. Immigration & Customs Enf’t, 302 F.
6    Supp. 3d 1149, 1166 (S.D. Cal. 2018) (quoting Aguilar v. U.S. Immigration & Customs
7    Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st Cir. 2007)). The Court finds that
8    a prosecution for violation of § 1325(a)(1) in the District Court rather than in the CVB
9    Court falls well short of it. As the record shows, following his arrest, defendant appeared
10   within hours before a U.S. Magistrate Judge, was appointed counsel, and had all other
11   rights afforded. See, e.g., Doc. Nos. 4, 5, 6. Defendant was allowed to plead to the offense,
12   satisfied the conditions of bond, and was released. See Doc. Nos. 10, 12, 14. And he is
13   exercising his right to proceed to trial. “None of these procedures shocks the conscience.”
14   See United States v. Lazcano-Neria, No. 3:20-mj-04538-AHG, 2020 WL 6363685, at *5
15   (S.D. Cal. Oct. 29, 2020) (rejecting identical argument). Consequently, defendant’s
16   substantive due process claim fails.
17         For the foregoing reasons, the Court finds defendant’s prosecution in this Court does
18   not violate his right to procedural and substantive due process and DENIES the Motion to
19   Dismiss on this basis.
20   D. Section 1325(a)(1) Does Not Violate the Due Process Clause
21         Defendant moves to dismiss the Complaint on the basis that § 1325(a)(1) employs
22   an unconstitutional definition of the term “alien.” Mot. at 4. Specifically, defendant argues
23   that § 1325(a)(1) is unconstitutional because “it favors unwed mothers over unwed
24   fathers,” citing the Supreme Court’s decision in Sessions v. Morales-Santana, 137 S. Ct.
25   1678 (2017). Id.
26         In Morales-Santana, the Supreme Court addressed the constitutionality of certain
27   provisions of the Immigration and National Act (“INA”) governing the acquisition of U.S.
28   Citizenship by a child born abroad to unwed U.S. citizens. Id. The Supreme Court held

                                                   9
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.90 Page 10 of 17



1    that these provisions—which applied differently based on the parent’s gender—violated
2    the equal protection principle implicit in the Fifth Amendment’s Due Process Clause. Id.
3    The Supreme Court did not address other provisions of the INA, including § 1325.
4          Defendant has not shown how the Supreme Court’s narrow holding in Morales-
5    Santana is applicable to his case. Defendant does not claim he is entitled to derivative
6    citizenship, and there is no evidence in the record indicating that either of the defendant’s
7    parents are U.S. citizens. Furthermore, defendant’s argument has already been rejected by
8    the Ninth Circuit in an unpublished decision. See United States v. Madero-Diaz, 752 F.
9    App’x 537, 2019 WL 625678 (9th Cir. Feb. 14, 2019).
10         Accordingly, the Court finds §1325(a)(1) does not violate the Due Process Clause
11   and DENIES the Motion to Dismiss on this basis.
12   E. Section 1325(a)(1) Is Sufficiently Charged in the Complaint
13         Finally, defendant moves to dismiss the Complaint on the basis that it fails to allege
14   necessary elements of a violation of § 1325(a)(1). See Mot. at 4-5. Defendant argues that
15   the Complaint is “deficient” because it “fails to contain the implied mens rea for the attempt
16   portion” of § 1325(a)(1), namely, that he had: (1) “‘the specific intent to enter the country
17   free from official restraint,” and (2) “knowledge of [his] alienage” (i.e., that he knew he
18   was not a United States citizen) when he attempted to enter the country. Id. According to
19   defendant, these are “fatal flaw[s]” in the charging document and require dismissal. Id. at
20   4.
21         Defendant correctly states that a charging document “must include the ‘essential
22   facts constituting the offense charged.’” Id. (quoting Fed. R. Crim. Proc. 7(c)(1)). A
23   charging document “that tracks the words of the statute violated is generally sufficient” to
24   allege the elements of an offense, but “implied necessary elements, not present in the
25   statutory language” must be included. United States v. Jackson, 72 F.3d 1370, 1380 (9th
26   Cir. 1995) (internal citations omitted).
27   //
28   //

                                                   10
                                                                                   3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.91 Page 11 of 17



1          However, the Court rejects defendant’s assertion that the charging document is
2    “deficient” because it does not explicitly allege the specific intent element of the charged
3    offense. Mot. at 5. The Supreme Court addressed a similar challenge to a charge of
4    “attempted” reentry into the United States of America under 8 U.S.C. § 1326(a) in United
5    States v. Resendiz-Ponce, 549 U.S. 102, 104 (2007). The Resendiz-Ponce Court began by
6    reiterating the two constitutional requirements for an indictment: (1) that it “contains the
7    elements of the offense charged and fairly informs a defendant of the charge against which
8    he must defend”; and (2) that it “enables him to plead an acquittal or conviction in bar of
9    future prosecutions for the same offense.” Id. (quoting Hamling v. United States, 418 U.S.
10   87, 117 (1974)). The Supreme Court held that the use of the word “attempt” in the
11   defendant’s charging document satisfied both “the overt act and intent elements” and
12   provided adequate notice. Id. at 107.
13         Similarly, in this case, the Complaint’s charge that defendant “knowingly and
14   intentionally attempted to enter” the country “at a time and place other than as designated
15   by immigration officers” sufficiently encompasses the intent element that defendant alleges
16   is missing. See Reyes-Pinzon, 2020 WL 2542640, at *7. And, as the Government correctly
17   notes, in unpublished decisions that follow Resendiz-Ponce, the Ninth Circuit has found
18   that the use of the word “attempt” or the phrase “attempt to” in a charging document
19   adequately puts a defendant on notice of the intent component of a charged offense. Opp.
20   at 5-6 (citing United States v. Devore, 771 F. App’x 427, 428 (9th Cir. 2019); United States
21   v. Elk-Booth, 481 F. App’x 326, 326-27 (9th Cir. 2012)). Accordingly, the Court finds the
22   Complaint adequately alleges the element of defendant’s intent.
23         The Court is also unpersuaded by defendant’s argument that the Complaint is
24   deficient because it does not allege his “knowledge of alienage.” Mot. at 5. (citing Rehaif
25   v. United States, 139 S. Ct. 2191, 2195-97 (2019)). In Rehaif, the Supreme Court held that
26   “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove
27   both that the defendant knew he possessed a firearm and that he knew he belonged to the
28   relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200. This

                                                  11
                                                                                 3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.92 Page 12 of 17



1    holding was based on the text of § 924(a)(2)’s use of the term “knowingly,” which the
2    Supreme Court noted was “normally … read as applying to all the subsequent elements of
3    the crime.” See id. at 2195-97 (citations omitted). In contrast, here, defendant is charged
4    with violating §1325(a)(1), which does not contain the term “knowingly.” See 18 U.S.C.
5    § 1325(a). Thus, “the rationale in Rehaif is not directly applicable to a prosecution under
6    § 1325 and does not require the Government to allege or prove that defendant knew he was
7    an alien.” United States v. Nunez-Soberanis, 406 F. Supp. 3d 835, 843 (S.D. Cal. 2019).
8          For these reasons, the Court finds the Complaint does not fail to allege essential facts
9    constituting the offense charged, and defendant’s Motion to Dismiss on this basis is
10   DENIED.
11                 III.   DEFENDANT’S REQUEST FOR A JURY TRIAL
12         In the alternative to dismissal, defendant moves the Court to “empanel a jury to
13   adjudicate the case.” Mot. at 5. In support, defendant argues the offense for which he is
14   charged – a misdemeanor violation of § 1325(a)(1) – is a “serious offense” warranting a
15   jury trial because a conviction would “substantially impair” his ability to seek asylum, and
16   thus, would result in defendant’s removal. Id. The United States responds that defendant’s
17   request for a jury trial should be denied because the offense for which defendant is charged
18   has a “maximum sentence of six months” and does not provide for automatic “deportation
19   as a consequence of conviction.” Opp. at 8.
20         Although a criminal defendant is entitled to a jury trial “where imprisonment for
21   more than six months is authorized,” Baldwin v. New York, 399 U.S. 66, 69 (1970), “there
22   is a category of petty crimes or offenses which is not subject to the Sixth Amendment jury
23   trial provision.” Duncan v. Louisiana, 391 U.S. 145, 159 (1968). “An offense carrying a
24   maximum prison term of six months or less is presumed petty.” Lewis v. United States,
25   518 U.S. 322, 325 (1996); see also United States v. Velasquez-Luna, 2019 U.S. Dist.
26   LEXIS 15647, at *5 (S.D. Cal. Jan 28, 2019) (holding that a misdemeanor charge for
27   eluding examination in violation of 8 U.S.C. § 1325(a)(2) is considered a petty offense not
28   subject to the Sixth Amendment jury trial provision).

                                                   12
                                                                                   3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.93 Page 13 of 17



1          Similarly, here, the Court finds the offense for which defendant is charged is a petty
2    offense not subject to the jury trial provisions of the Sixth Amendment. Moreover, as the
3    United States correctly points out, “[t]he possibility of deportation cannot ‘convert [a]
4    border-crossing misdemeanor into a ‘serious offense’ for which the Sixth Amendment
5    requires a trial by jury.’” United States v. Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1157 (S.D.
6    Cal. 2019), rev’d on other grounds by 931 F.3d 944 (9th Cir. 2019) (quoting United States
7    v. Rodriguez-Rodriguez, 742 F.2d 1194, 1195 (9th Cir. 1984)). Deportation therefore is
8    “not a penalty authorized as a consequence of a conviction.” See United States v.
9    Mazariegos-Ramirez, 2019 U.S. Dist. LEXIS 15701, at *6 (S.D. Cal. Jan 28, 2019).
10         Accordingly, the Court DENIES defendant’s request to empanel a jury for his trial.
11             IV.   DEFENDANT’S MOTION TO SUPPRESS STATEMENTS
12         Defendant moves separately to suppress statements obtained by the arresting Border
13   Patrol agent in the field at the time of defendant’s arrest. See Mot. at 6-10. Defendant
14   argues that the questions asked by the agent prior to giving defendant a Miranda advisal,
15   including, but not limited to, questions regarding defendant’s country of citizenship,
16   “must” be suppressed. Id. at 10. Defendant further contends that these statements must
17   also be “suppressed as involuntary” because of the “intimidating” circumstances
18   surrounding this encounter. Id. at 11. The United States opposes, stating that the
19   admissions defendant provided to the arresting Border Patrol agent are admissible because
20   the encounter was a standard Terry stop near the border, which the Ninth Circuit has
21   “repeatedly” found to be a proper non-custodial detention. Opp. at 9-11 (citations omitted).
22         The Court agrees with the United States. The Fifth Amendment provides that “[n]o
23   person . . . shall be compelled in any criminal case to be a witness against himself . . . .”
24   U.S. Const. Amend. V. The privilege against compelled self-incrimination requires that
25   law enforcement agents give Miranda warnings to an accused person prior to a custodial
26   interrogation. Miranda v. Arizona, 384 U.S. 436, 444 (1966). Importantly, however, field
27   questioning of a person near the border has long been recognized as a non-custodial Terry
28   stop that does not trigger the Miranda warnings requirement. United States v. Galindo-

                                                  13
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.94 Page 14 of 17



1    Gallegos, 244 F.3d 728, 732 (9th Cir. 2001). The Ninth Circuit holds that “when [B]order
2    [P]atrol agents stop a car based on reasonable suspicion that individuals are illegally
3    present . . . and question the occupants regarding their citizenship and immigration status,
4    the occupants are not in custody for Miranda purposes.” United States v. Medina-Villa,
5    567 F.3d 507, 520 (9th Cir. 2009). If a detention does not exceed the “bounds of a Terry
6    stop and the questions [are] ‘reasonably related in scope to the justification of their
7    initiation,’ . . . admissions should not be suppressed.” Galindo-Gallegos, 244 F.3d at 735
8    (Paez, J., concurring) (internal citations omitted).
9          In this case, defendant’s admissions took place in an outdoor area where defendant
10   was briefly detained and questioned about his “country of citizenship.” Mot. at 10; see
11   also Doc. No. 1 at 2. According to the United States, when defendant was encountered by
12   the arresting Border Patrol agent, he was “hiding, wearing booties covering his tracks, in a
13   rural, rugged area, about 2 miles away from the border,” and thus, a temporary detention
14   at that point “was appropriate to ‘ask[] questions reasonably related to [defendant’s]
15   immigration status.’” Opp. at 10-11 (quoting United States v. Arce-Rodriguez, 697 F.
16   App’x 497, 498 (9th Cir. 2017)). The United States also asserts that the agent neither
17   threatened defendant nor attempted to force him to speak when asking “standard
18   immigration questions.” Id. at 11-12. Defendant has not produced any material facts to
19   the contrary to support his claim that the statements he made during this encounter were in
20   any way involuntary.
21         Therefore, consistent with well-established Ninth Circuit authority, the Court finds
22   that defendant was not in custody for Miranda purposes when he was initially asked
23   standard immigration questions. See, e.g., Medina-Villa, 567 F.3d at 520 (finding a
24   defendant was not in custody for Miranda purposes even though the Border Patrol agent
25   prevented the defendant from leaving and interrogated him about his immigration status);
26   see also, e.g., United States v. Cervantes-Flores, 421 F.3d 825, 830 (9th Cir. 2005) (holding
27   that handcuffing a defendant while asking field questions about his citizenship and
28   immigration status did not convert the Terry stop into a custodial arrest). The Court thus

                                                   14
                                                                                  3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.95 Page 15 of 17



1    finds that defendant’s admissions to the Border Patrol agent are admissible. For these
2    reasons, defendant’s Motion to Suppress Statements is DENIED.
3                 V. DEFENDANT’S MOTION TO COMPEL DISCOVERY
4          Defendant moves separately to compel the United States to disclose ten categories
5    of information and materials related to this criminal case. Mot.at 11-15. The United States
6    responds that it has already addressed most of defendant’s discovery requests and will
7    promptly notify defendant if additional discovery becomes available. Opp. at 12-13.
8          Federal Rule of Criminal Procedure 16 grants a criminal defendant the right “to
9    inspect all documents, data, or tangible items within the “[G]overnment’s ‘possession,
10   custody, or control’ that are “material to preparing the defense.” United States v. Budziak,
11   697 F.3d 1105, 1111 (9th Cir. 2012) (citing Fed. R. Crim. Proc. 16(a)(1)(E)). To obtain
12   discovery under Rule 16, a criminal defendant “must make a prima facie showing of
13   materiality.” United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990) (internal
14   citations omitted). Evidence is “material” if it is “‘relevant to the development of a possible
15   defense.’” Id. (quoting United States v. Clegg, 740 F.2d 16, 18 (9th Cir. 1984)).
16         In addition to its statutory duty to disclose material evidence pursuant to Rule 16,
17   the United States has a constitutional duty to disclose, upon request, all evidence favorable
18   to a defendant that is “material either to guilt or to punishment.” Brady v. Maryland, 373
19   U.S. 83, 87 (1963). This constitutional duty also extends to information that bears on a
20   witness’s credibility “[w]hen the reliability of [that] witness may well be determinative of
21   guilt or innocence.” Giglio v. United States, 405 U.S. 150, 154 (1972). Accordingly, the
22   United States must “examine the personnel files of its law enforcement officer witnesses”
23   and “turn over any information about its witnesses that could hast doubt upon their
24   credibility.” United States v. Jennings, 960 F.2d 1488, 1491 (9th Cir. 1992); see also
25   United States v. Henthorn, 931 F.2d 29, 30 (9th Cir. 1991) (holding “impeachment material
26   contained in [a] testifying officers’ personnel files” to be discoverable).
27         Finally, under the Jencks Act, where a witness testifies at trial for the Government,
28   any pretrial statements by that witness are discoverable – but only after the witness has

                                                   15
                                                                                    3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.96 Page 16 of 17



1    taken the stand. 18 U.S.C. § 3500(a); see also United States v. Taylor, 802 F.2d 1108,
2    1118 (9th Cir. 1986) (noting that the Jencks Act “limits compulsory pretrial discovery of
3    statements made by prospective [G]overnment witnesses and makes them unavailable until
4    such witnesses have testified at trial”).
5          The materials that defendant seeks are inarguably within the foregoing parameters.
6    However, defendant has not “present[ed] facts” tending to show that the Government is
7    withholding additional material information, as is his burden. Mandel, 914 F.2d at 1219.
8    The United States represents that it has already produced “reports of the incident” and
9    “aerial images of the general area of apprehension” as well as “audio recordings of dispatch
10   communication, and audio recordings of [d]efendant’s jail cell” to defendant. Opp. at 12-
11   13. The United States further acknowledges that it will “continue to comply with its
12   discovery obligations,” “will provide reasonable notice, as required, of any Rule 404(b)
13   evidence” and will also “meet and confer with defense counsel to attempt to resolve any
14   discovery disputes that arise.” Id. at 13. Therefore, the Court finds it is unnecessary to
15   require further compliance from the United States at this time. Defendant may renew this
16   Motion if any new facts arise to support it. For these reasons, the Court DENIES
17   WITHOUT PREJUDICE defendant’s Motion to Compel Discovery.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  16
                                                                                 3:19-mj-24683-KSC
      Case 3:19-mj-24683-KSC Document 39 Filed 12/07/20 PageID.97 Page 17 of 17



1                                         ORDER
2    For the foregoing reasons, the Court hereby ORDERS as follows:
3          1. Defendant’s Motion to Dismiss is DENIED;
4          2. Defendant’s Motion to Empanel a Jury is DENIED;
5          3. Defendant’s Motion to Suppress Evidence is DENIED; and
6          4. Defendant’s Motion to Compel Discovery is DENIED WITHOUT
7             PREJUDICE.
8    IT IS SO ORDERED.
9    Dated: December 7, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              17
                                                                        3:19-mj-24683-KSC
